ORDER
RUBIN, District Judge.
A conference was held on October 10, 1968 with counsel for the respective parties. The court considered the suggestions of counsel made at the conference and further considered the evidence submitted at the hearing held on August 14, 1968.
In the light of the evidence1 and the decisions of the United States Supreme Court in Green v. New Kent County, Va., 1968, 391 U.S. 430, 88 S.Ct. 1689, 120 L.Ed.2d 716, and of the Fifth Circuit Court of Appeals in Adams v. Mathews, August 20, 1968, 403 F.2d 181, and Graves v. Walton County Board of Education, September 24, 1968, 403 F.2d 181, the defendants are hereby directed to submit to the court, and serve upon the plaintiffs:
1. A plan to be put into effect when classes commence for the 1969-1970 school year, calling for the assignment of all students (except those to be enrolled in Southeastern Training School) by the adoption of geographic attendance zones, or pairing of classes, or both.
A. The plan shall be devised in such a manner that no school now operated by the Parish shall be attended only by students of one race. In order to accomplish this, the plan may provide for the closing of some schools or the assignment to previously segregated schools of substantial numbers of another race.
B. The plan shall list each school in the system and shall state in tabular form the grades it will serve and the number and percent of white and Negro children to be enrolled, in the following manner:
Total No. of
School Grade Students White % Negro %
[In reflecting this information approximate figures for each grade shall be listed separately.]
*2852. A plan for the assignment of teachers, as well as principals, assistant principals, and supervisory personnel, on a nondiscriminatory basis, based on the plan for the assignment of students.
The plans shall be filed no later than November 11, 1968. The plaintiffs shall have until November 20th to file objections to the plan. If objections are filed, a hearing on the plan and the objections to it shall be conducted on November 20, 1968 at 9:00 A.M.

. See Moore v. Tangipahoa Parish School Board, E.D.La., 1968, 290 F.Supp. 96.